       Case 2:20-cr-00065-JAM Document 33 Filed 03/31/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEBORAH GWEN ORREY
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0065-JAM
                                                     )
12                      Plaintiff,                   )   STIPULATION AND [PROPOSED] ORDER
                                                     )   TO CONTINUE SENTENCING HEARING
13   vs.                                             )
                                                     )   Date: June 8, 2021
14   DEBORAH GWEN ORREY,                             )   Time: 9:30 a.m.
                                                     )   Judge: Hon. John A. Mendez
15                      Defendant.                   )
                                                     )
16                                                   )

17           IT IS HEREBY STIPULATED by and between Phillip Talbert, Acting United States
18   Attorney, through Tanya Syed, Attorney for Plaintiff, and Heather Williams, Federal Defender,
19   through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant Deborah Gwen
20   Orrey, that the sentencing hearing currently set for May 18, 2021 be continued to June 8, 2021
21   at 9:30 a.m.
22           This modification is requested to provide additional time for defense counsel to obtain
23   Ms. Orrey and her husband’s medical records and provide them to the probation officer for
24   consideration and inclusion in the preparation of the presentence report.
25   ///
26   ///
27   ///
28

      Stipulation and Order to Continue Sentencing        -1-          United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
       Case 2:20-cr-00065-JAM Document 33 Filed 03/31/21 Page 2 of 3


 1   The parties further request that the PSR schedule be modified consistent with the new sentencing

 2   date, as follows:

 3           Proposed Presentence Report Due:                              April 20, 2021
 4           Informal Objections to Presentence Report Due:                May 4, 2021
 5           Presentence Report Due:                                       May 11, 2021
 6           Formal Objections to Presentence Report Due:                  May 25, 2021
 7           Reply or Statement of Non-Opposition Due:                     June 1, 2021
 8           Judgment and Sentencing:                                      June 8, 2021
 9
10
                                                     Respectfully submitted,
11
                                                     HEATHER E. WILLIAMS
12                                                   Federal Defender
13   Date: March 30, 2021                            /s/ Megan T. Hopkins       _
                                                     MEGAN T. HOPKINS
14                                                   Assistant Federal Defender
15                                                   Attorney for Defendant
                                                     DEBORAH GWEN ORREY
16
17   Date: March 30, 2021                            PHILLIP TALBERT
                                                     Acting United States Attorney
18
19                                                   /s/Tanya Syed
                                                     TANYA SYED
20                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing     -2-           United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
       Case 2:20-cr-00065-JAM Document 33 Filed 03/31/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order.
 5   IT IS SO ORDERED.
 6
     DATED: March 31, 2021                            /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Sentencing    -3-            United States v. Orrey, 2:20-cr-0065-JAM
      Hearing and Modify PSR Schedule
